Citation Nr: 0218698	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  01-08 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for dislocation of the 
left shoulder (nondominant), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1968 
to October 1970.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.


FINDING OF FACT

Giving the veteran the benefit of the doubt, his service-
connected left shoulder disability is manifested by 
objective evidence of pain and tenderness and limitation 
of motion with some loss of function.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the criteria for a 20 percent evaluation for dislocation 
of the left shoulder (nondominant) are met.  38 U.S.C.A. 
§§ 11155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5201, 5203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

In December 1970, the RO granted the veteran's claim for 
service connection for left shoulder dislocation.  A 
noncompensable disability evaluation was awarded under 
Diagnostic Code 5299.

In June 2000, the RO received the veteran's claim for an 
increased (compensable) evaluation for his service-
connected left shoulder disability.  In conjunction with 
the veteran's claim, the RO obtained VA medical records, 
dated from April 2000 to February 2002.  

According to an April 2000 VA medical record, the veteran, 
who was 51 years old, was seen for complaints of chronic 
left shoulder pain and limited movement.  He reported 
chronic shoulder pain since his left shoulder dislocation 
in service.  His pain worsened at night and with certain 
movements like raising his arm above his shoulder and 
going to his back.  Medication helped the pain about half 
way and the veteran rated his pain level as a four to 
eight on a scale of one to ten.  On examination, the left 
shoulder showed limited external and internal rotation 
with tenderness to movement.  There was no swelling or 
crepitus.  The pertinent assessment was chronic left 
shoulder pain since Vietnam, by history, diagnosed as 
rotator cuff tear versus tendinitis versus capsulitis with 
degenerative joint disease.

A May 2000 VA medical record indicates that the veteran 
was seen for rehabilitation therapy regarding his left 
shoulder and that he was right-handed.  The veteran 
reported pain especially with sleeping that was disturbed 
nightly by pain.  He was unable to do lifting and 
activities such as vacuuming, yard work and washing his 
back.  Activity exacerbated the pain.  On examination, the 
veteran's left shoulder appeared lower than his right one 
and there was pain over the lateral and anterior shoulder.  
Range of motion of the left shoulder was abduction to 90 
degrees; flexion to 160 degrees; internal rotation to 40 
degrees and external rotation to 60 degrees and all 
motions were limited by pain.  Findings were positive for 
impingement syndrome.  The pertinent diagnosis was chronic 
left shoulder pain and impingement syndrome.  

June 2000 VA records indicate that the veteran was seen 
with complaints of left shoulder pain that he rated an 
eight out of ten on a scale of one to ten.  An 
occupational therapy consultation record indicates that 
the veteran was right hand dominant.  Range of motion for 
the left upper extremity was shoulder flexion from 0 to 
110 degrees (active) and from 0 to 125 degrees (passive); 
shoulder abduction from 0 to 90 degrees (active) and 0 to 
100 degrees (passive); external rotation was from 0 to 50 
degrees (active) and from 0 to 60 degrees (passive); and 
internal rotation was from 0 to 40 degrees (active) and 
from 0 to 50 degrees (passive).  Strength was reduced 
(2/5) with pain.  The pertinent assessment was impaired 
left upper extremity status.  A magnetic resonance image 
(MRI) taken that day showed degenerative arthritis of the 
left acromioclavicular and glenohumeral joints; and 
tendinosis of the supraspinatus tendon.  Hil-Sach's and 
Bankarts deformities were due to previous shoulder 
dislocations.  A home exercise program was given to the 
veteran and the physician recommended that the veteran's 
primary physician consider surgical intervention based on 
the MRI report and symptomatic complaints.

When seen at the VA occupational therapy clinic in late 
June 2000, the veteran continued to complain of left 
shoulder pain that worsened when he slept and said 
occupational therapy exercises had not provided any 
improvement.  The veteran was unable to take non-steroidal 
anti-inflammatory drugs as they made him "sick'.  He said 
his shoulder pain worsened when he attempted overhead 
activities but it was not too bad with his arm at his 
side.  Physical examination findings were unchanged and 
the impression was chronic left shoulder pain with 
impingement sign on examination that was non improving 
with occupational therapy home exercise program.  The 
record notes that the MRI showed a 5-millimeter 
subacromial space with tendonosis of the supraspinatus.

In August 2000, VA afforded the veteran a private medical 
examination performed by J.S., M.D., an internal medicine 
specialist.  According to the examination report, the 
veteran reported symptoms of pain, weakness, stiffness, 
inflammation, instability and dislocation as well as 
locking, fatigue and lack of endurance.  He had daily 
flare-ups, provoked by normal activities of daily living 
that he described as "horrible".  The symptoms prevented 
the veteran from using his left arm and hand.   It was 
noted that the veteran underwent physical therapy in June 
2000.  The veteran was able to brush his teeth, dress 
himself, shower, cook, vacuum, walk, drive a car, shop, 
take out trash and climb stairs.  He had some problems 
with pushing a lawn mower and gardening.  

On examination, it was noted that the veteran was right-
hand dominant.  Examination of his shoulders revealed no 
evidence of heat, redness, swelling, effusion, drainage, 
abnormal movement or instability.  There was weakness in 
the left shoulder.  Range of motion of the right shoulder 
was within normal limits.  On the left side, active 
flexion was from 160 to 180 degrees without pain; 
abduction was from 150 to 180 degrees; external rotation 
was from 70 to 90 degrees and internal rotation was from 
80 to 90 degrees.  The examiner said weakness, fatigue and 
lack of endurance affected that range of motion of the 
veteran's left shoulder with weakness being the dominant 
symptom.  Neurologic examination reveal motor function was 
nearly normal (4/5) in the veteran's left upper extremity.  
X-ray of the left shoulder showed degenerative arthritis.  
The diagnosis was status-post dislocation of the left 
shoulder with degenerative arthritis.  The examiner 
commented that the diagnosis was based on the subjective 
history of recurrent pain with flare-ups reported on a 
daily basis.  Objectively, the examiner noted that the 
veteran had decreased range of motion as noted.  It was 
further noted that the veteran was retired so there was no 
impact from the left shoulder condition on his usual 
occupation but the veteran would be limited in performing 
gardening and pushing the lawn mower for prolonged periods 
of time.  

In September 2000, the RO awarded a 10 percent evaluation 
for the veteran's service-connected left shoulder 
disability under Diagnostic Code 5203.

A March 2001 VA medical record indicates that the veteran 
had chronic left shoulder pain but, in August 2000, an 
orthopedist advised that he would not benefit from any 
surgery but may need joint replacement in the future.  The 
veteran's pain was slowly worsening but he did not want to 
undergo surgery.  Degenerative joint disease of the left 
shoulder was diagnosed.

When seen in the VA outpatient clinic in July 2001, the 
veteran complained of worsening chronic persistent left 
shoulder pain and said his shoulder "pops out of place".  
His shoulder mobility was restricted due to pain and he 
had difficulty washing his back.  The veteran was 
frightened about undergoing shoulder surgery and wished to 
postpone it.  Physical therapy did not help his left 
shoulder pain.  On examination, the veteran's left 
shoulder had limited range of motion in all directions.  
The pertinent assessment was chronic left shoulder pain 
and limited range of motion secondary to previous 
dislocation and post-traumatic degenerative joint disease.

According to a September 2001 VA medical record, the 
veteran had chronic left shoulder pain that he rated an 
eight out of ten on a scale of one to ten with limited 
range of motion.  Icing provided short term relief and the 
veteran did not wish any surgical intervention.  
Examination revealed limited range of left shoulder motion 
with abduction to 90 degrees and no crepitus felt; flexion 
was to 90 degrees; and extension was to 20 degrees.  The 
pertinent assessment was chronic left shoulder pain, 
likely secondary to degenerative joint disease.

In February 2002, the veteran was seen in the VA 
outpatient clinic.  According to that record entry, he 
still had left shoulder pain, worse at night, that caused 
difficulty with movement and was unrelieved by taking 
prescribed medication he but did not want a shoulder 
replacement at that time.  On examination, the veteran had 
limited range of motion on the left side with abduction to 
90 degrees.  The pertinent assessment was chronic left 
shoulder pain.  It was noted that a MRI in 2000 revealed 
degenerative joint disease and tendinosis of the 
supraspinatus tendon.  The veteran was advised to continue 
range of motion exercises to his left shoulder and it was 
noted that he received prescribed medication, apparently 
for back pain, from a private physician.  

In March 2002, VA afforded the veteran a private medical 
examination performed by D.H. L., M.D.  According to the 
examination report, since his discharge from service, the 
veteran never sought emergency medical treatment for his 
left shoulder.  Over the past few years he experienced 
progressive left shoulder pain with frequent popping but 
never had another complete dislocation.  However, because 
of pain, the veteran wore an arm sling so he did not move 
his left shoulder much and his shoulder tended to pop out 
of its socket with unbearable pain.  The pain medication 
he took for low back pain no longer helped his left 
shoulder pain.  The veteran reported that his condition 
had worsened since his last compensation examination 
eighteen months earlier.  He was no longer lift his 
grandchildren with his left upper extremity and the most 
he was able to lift was about one gallon of milk.  The 
veteran was unable to lie on his left side due to pain the 
pain was "24/7" for the past eighteen months.  The 
veteran's wife had to wash his back because he was unable 
to move his arm and shoulder and there were many things he 
was unable to do.  Recently, he noticed that if he crossed 
his left arm across his face at night, after about a half-
hour, it became stiff and painful and he had to use his 
right arm to move his left arm back into place.  The 
veteran had numerous MRI's and was unsure if any of them 
were for his left shoulder.  The veteran had no difficulty 
brushing his teeth, dressing himself, doing some light 
cooking or vacuuming, but had great difficulty with 
showering, pushing a lawn mower and gardening.  He was a 
gardener/landscaper from 1966 to 1997.  

On examination, the veteran's shoulder joints appeared 
normal, bilaterally.  There was tenderness over the 
anterior and posterior aspects of the left shoulder, with 
no heat, redness, swelling, effusion, drainage, 
instability or abnormal movement.  On the right side, 
range of motion was normal without pain, weakness, 
incoordination, fatigue or lack of endurance.  The left 
shoulder range of motion was limited, but not additionally 
limited by fatigue, weakness, and lack of endurance or 
incoordination.  Range of motion for the left shoulder was 
flexion 0 to 120 degrees, with pain at 100 degrees through 
120 degrees (normal flexion was 0 to 180 degrees); 
abduction was from 0 to 110 degrees, with pain at 100 
through 110 degrees (normal abduction was from 0 to 180 
degrees); external rotation was from 0 to 60 degrees, with 
pain at 50 degrees through 60 degrees (normal external 
rotation was from 0 to 90 degrees; and internal rotation 
was from 0 to 80 degrees with pain at 80 degrees (normal 
internal rotation was from 0 to 90 degrees).  X-ray of the 
veteran's left shoulder showed hypertrophic change of the 
humeral head both superiorly and inferiorly and the 
radiologist questioned whether the veteran had old trauma.  

Further, the diagnosis was status post dislocation of the 
left shoulder with residuals of limited range of motion 
and pain.  Dr. L. noted that the veteran had ongoing pain 
syndrome with occasional minor dislocations that did not 
require medical attention.  The veteran also had 
significantly decreased range of motion because of pain 
but specifically denied weakness.  Fatigue, weakness, lack 
of endurance, or incoordination did not additionally limit 
range of motion of the veteran's left shoulder.  The 
veteran did not have any atrophy or weakness of his left 
upper extremity muscles.  Dr. L. said that the veteran 
would have significant limitation with his usual 
occupation and daily activities due to the left shoulder 
condition, was limited in frequent pulling and had great 
difficulty reaching overhead.
     
II. Analysis

A. Veterans Claims Assistance Act

The appellant has requested an increased rating for his 
service-connected left shoulder disability.  Before 
addressing this issue, the Board notes that, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West Supp. 2002)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well 
ground a claim before the Secretary of Veterans Affairs is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that 
had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, 
the U.S. Court of Appeals for the Federal Circuit has 
recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board 
to consider the matters on appeal in light of the VCAA 
sections codified at sections 5102, 5103 and 5103A is not 
required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991 & Supp. 2002).  Therefore, for purposes 
of the present case, the Board will assume that the VCAA 
is applicable to claims or appeals pending before the RO 
or the Board on the date of its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended 
effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide a claimant who files a substantially complete 
application for VA benefits.  These new regulations also 
provide guidelines regarding VA's duties to notify 
claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any 
rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  For the reasons discussed below, the Board 
finds that the requirements of the VCAA and the 
implementing regulations, to the extent they are 
applicable, have been satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants 
of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain 
a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  The examinations 
obtained by VA in August 2000 and March 2002 fulfill these 
criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement 
of the case (SOC), and supplemental statement of the case 
(SSOC), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), 
infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). 
Further, in a February 2002 letter, the RO advised the 
veteran of the Veterans Claims Assistance Act and the new 
duty-to-assist regulations.  A copy of that letter was 
also sent to the veteran's accredited service 
representative.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (noting that VA must communicate with claimants 
as to the evidentiary development requirements of the 
VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that 
any additional information or evidence is needed to 
substantiate his claim.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C. § 5103).  
Likewise, it appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that he 
has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make 
a decision on the claim.  VCAA § 3(a) (codified at 38 
U.S.C. 5103A(d)).  The VA medical examinations obtained in 
August 2000 and March 2002 that are described above 
satisfied this obligation.  Thus, the Board is satisfied 
that all relevant facts have been properly and 
sufficiently developed, and that the appellant will not be 
prejudiced by our proceeding to a decision on the basis of 
the evidence currently of record regarding his claim for 
an increased rating for his service-connected left 
shoulder disability.

Of necessity, because the RO did not have the opportunity 
to adjudicate the veteran's claim pursuant to the VCAA, 
the Board has considered the applicability of Bernard v. 
Brown, supra.  In Bernard, the Court held that, before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  As 
discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification 
and development actions required by the new legislation 
appear to have been completed to the extent necessary 
under the circumstances.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA, to the extent it 
is applicable.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court 
has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc); see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 
(codified as amended at 38 U.S.C. § 5107(b)).

B. Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of his 
service-connected disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating 
purposes.  In addition, it is the judgment of the Board 
that this case presents no evidentiary considerations that 
would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at 
issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, 
found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2002). 

When entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Where functional loss is alleged due to pain on motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2002).  The 
intent of the rating schedule is to recognize painful 
motion or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints involved should be 
tested for pain on both active and passive motion, in 
weight bearing and nonweight-bearing and, if possible, 
with range of the opposite of the opposite undamaged 
joint.  Id.

For purposes of rating functional impairment of the upper 
extremities, a distinction is made between major 
(dominant) and minor extremities.  Only one extremity is 
considered to be major and an individual is presumed to be 
right-handed unless there is evidence of left-handedness.  
38 C.F.R. § 4.69 (2002).  In this case, the medical 
evidence of record clearly reflects that the veteran is 
right-handed.  Thus, the rating for his service-connected 
left shoulder disability is based on the criteria for 
evaluating disabilities of the minor extremity.

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Degenerative arthritis 
established by X-ray findings will be evaluated on the 
basis of limitation of motion of the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).  

The average normal range of motion of the shoulder is 
flexion from 0 to 180 degrees; abduction from 0 to 180 
degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, 
Plate I (2002).
When the arm is held at the shoulder level, the shoulder 
is in 90 degrees of either flexion or abduction.  Id.  

The veteran's service-connected left shoulder disability 
was initially rated under Diagnostic Codes 5003, 5010, 
5203 and, more recently, rated under Diagnostic Codes 
5003-5010, 5201, and evaluated as 10 percent disabling.  
Under Diagnostic Code 5201, limitation of motion of the 
arm at shoulder level warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Limitation of 
motion of the minor arm midway between the side and the 
shoulder warrants a 20 percent evaluation.  Id.  A 30 
percent evaluation requires limitation of the minor arm to 
25 degrees from the side.  Id.  

Under Diagnostic Code 5203, a 10 percent evaluation is 
warranted for malunion of the clavicle or nonunion of the 
clavicle without loose movement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  A 20 percent evaluation is 
warranted for either nonunion of the clavicle or scapula 
with loose movement or dislocation of the clavicle or 
scapula.  Id. 

Under Diagnostic Code 5202, a 20 percent evaluation is 
warranted for recurrent dislocation of either the major or 
minor shoulder at the scapulohumeral joint with infrequent 
episodes and guarding of movement only at the shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2002).  
Recurrent dislocation of the minor shoulder at the 
scapulohumeral joint with frequent episodes and guarding 
of all arm movement also warrants a 20 percent evaluation. 
Id.  A 40 percent evaluation is warranted for fibrous 
union of the humerus of the minor shoulder.  Id.  Nonunion 
of (false flail joint) the humerus of the minor shoulder 
warrants a 50 percent evaluation.  Id.   Loss of head of 
(flail shoulder) of the humerus of the minor shoulder 
warrants a 70 percent evaluation.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (2002).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination 
and determine the level of associated functional loss in 
light of 38 C.F.R. § 4.40, that requires the VA to regard 
as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  See DeLuca v. Brown, 
8 Vet. App. at 202.

According to 38 C.F.R. § 4.59, painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints. Muscle spasm will greatly 
assist the identification.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The 
joints involved should be tested for pain on both active 
and passive motion, in weight- bearing and nonweight-
bearing and, if possible, with the range of the opposite 
undamaged joint.  See e.g., Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991); Hicks v. Brown, 8 Vet. App. 417 
(1995).

The Board has reviewed the objective and probative medical 
evidence of record including the veteran's statements on 
appeal.  During the course of the appeal period from June 
2000, the veteran's service-connected left shoulder 
disability has been shown to be manifested by pain and 
stiffness, varying degrees of limitation of motion to 
approximately the functional equivalent of midway between 
side and shoulder level and x-ray evidence of degenerative 
joint disease.  VA medical records from April 2000 to 
February 2002 show complaints of pain, limitation of 
motion, and findings of left shoulder impingement.  While 
the most recent examiner indicates that there was no 
weakness, both the 2000 and 2002 examiners found 
limitation of function due to pain.  Resolving the benefit 
of the doubt in the veteran's favor to this limited 
extent, the Board finds that the overall functional 
impairment due to pain, weakness, excess fatigability is 
the functional equivalent of limitation of motion midway 
between side and shoulder level.  Therefore, the Board 
finds that the veteran's current left shoulder disability 
picture most closely approximates the criteria for a 20 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5201, 
limitation of motion of the left shoulder.  Resolving 
doubt in the veteran's favor, the Board finds that the 
evidence tends to establish that the criteria for a 20 
percent evaluation under Diagnostic Codes 5010 and 5201 
for the veteran's left shoulder disability are met.  
However, the preponderance of evidence is against an 
evaluation in excess of 20 percent for the veteran's left 
shoulder disability.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

On further review, the Board finds that an evaluation in 
excess of 20 percent is not warranted.  No professional 
has established the further limitation of motion of the 
left arm.  No evidence establishes the fibrous union of or 
nonunion of the humerus or favorable or unfavorable 
ankylosis of the scapulohumeral articulation that would 
warrant a higher evaluation.  The overall functional 
impairment due to pain, weakness, excess fatigability, 
more motion than normal or less motion than normal is no 
more than the functional equivalent of limitation of 
motion at midway between side and shoulder level.  The 
recent examinations afforded the veteran by VA have not 
established more functional impairment and the veteran's 
statements on appeal do not establish a functional 
impairment that is more than that contemplated.

Additionally, the Board finds that separate evaluations 
are not warranted in this case.  Pursuant to Esteban v. 
Brown, 6 Vet. App. 259 (1994), separate evaluations for 
distinct disabilities resulting from the same injury can 
be assigned so long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  As discussed 
above, the veteran's left shoulder disability is evaluated 
under Diagnostic Code 5201 that provides for evaluation 
based on limitation of motion.  In evaluating the 
veteran's disability, the Board also considered Diagnostic 
Code 5203, that provides for evaluation of impairment of 
the clavicle or scapula and includes references to 
impairment of function, as well as Diagnostic Code 5202, 
that contemplates guarded movement and fibrous or nonunion 
of the joint.  Thus, as limitation of motion is 
essentially addressed under Diagnostic Codes 5202 and 
5203, a separate evaluation under either Diagnostic Code 
for the veteran's left shoulder disorder is not warranted.

Moreover, the Board finds that the evidence does not 
present such an exceptional or usual disability picture as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b)(1) (2002).  
There has been no showing that service-connected left 
shoulder disability has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the 
Board is not required to discuss the possible application 
of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A 20 percent rating is granted for the veteran's left 
shoulder dislocation (nondominant), subject to the laws 
and regulations governing the award of monetary benefits.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

